            Case 1:20-cv-09482-VSB Document 9 Filed 12/17/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                  12/17/2020
LESTER PEARSON,                                           :
                                                          :
                                        Plaintiff,        :
                                                          :       20-cv-9482 (VSB)
                      -against-                           :
                                                          :            ORDER
                                                          :
COMMISSIONER CYNTHIA BRANN, et                            :
al.,                                                      :
                                        Defendants. :
                                                          :
----------------------------------------------------------X




VERNON S. BRODERICK, United States District Judge:

         Plaintiff, currently detained at the Vernon C. Bain Center (“VCBC”), brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants are violating his federal constitutional

rights by not protecting him from contracting COVID-19. He originally filed this complaint with

49 other VCBC detainees. The original complaint was assigned to Judge George B. Daniels and

opened under docket number 20-CV-8407; Judge Daniels referred the matter to Magistrate Judge

Aaron, who severed the plaintiffs’ claims and directed that each plaintiff’s claims be opened as a

separate action. See Lee v. Brann, ECF 1:20-CV-8407, 7 (GBD) (SDA) (S.D.N.Y.). This action

is one of the newly opened actions.

         By order dated December 4, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below,

the Court grants Plaintiff leave to file an amended complaint within sixty days of the date of this

order.
           Case 1:20-cv-09482-VSB Document 9 Filed 12/17/20 Page 2 of 6




                                          BACKGROUND

        In Lee, the plaintiff initially sought to bring a class action on behalf of himself and other

VCBC detainees, including Plaintiff. The plaintiffs sued the Commissioner of the New York City

Department of Correction, Cynthia Brann; “Health Director Commissioner” Patsy Yang; and

Board of Correction Executive Director Margaret Egan.

        In the original complaint, the plaintiffs alleged that they have been forced into unsafe

living conditions, including by being housed in units without appropriate capacity limitations to

allow for social distancing. (Doc. No. 2 at 5.) Plaintiff alleges that inmates are less than 3-4

inches apart in sleeping areas and that 50 inmates share toilets, sinks, and showers. (Id.)

Plaintiff alleges that certain other detainees have contracted or been exposed to COVID-19 as a

result of these conditions. (Id. at 6.) Plaintiff seeks an improvement of conditions, including a

reduction in housing capacity and monetary damages, as well as the release of detainees who

meet certain criteria. (Id. at 6–7.)

        On November 24, 2020, Plaintiff Lee filed an amended complaint, which Plaintiff also

signed. (Doc. No. 7.) The amended complaint provides fewer details than the original

complaint, and does not specify how Defendants specifically violated any of Plaintiff’s

constitutional rights.

                                           DISCUSSION

        To state a claim under 42 U.S.C. § 1983, Plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48–49 (1988).

        If Plaintiff was a pretrial detainee at the time of the events giving rise to his claims, the

claims arise under the Due Process Clause of the Fourteenth Amendment. If he was a convicted


                                                   2
           Case 1:20-cv-09482-VSB Document 9 Filed 12/17/20 Page 3 of 6




prisoner, his claims arise under the Cruel and Unusual Punishments Clause of the Eighth

Amendment. Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979); Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017). Whether Plaintiff was a pretrial detainee or convicted prisoner, he must satisfy

two elements to state such a claim: (1) an “objective” element, which requires a showing that the

challenged conditions are sufficiently serious, and (2) a “mental” element, which requires a

showing that the officer acted with at least deliberate indifference to the challenged conditions.

Darnell, 849 F.3d at 29.

       The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (citing

Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and quoting LaReau v. MacDougall, 473 F.2d

974, 978 (2d Cir. 1972)); see also Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison

official’s ‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the

Eighth Amendment.”). “[P]rison officials violate the Constitution when they deprive an inmate

of his basic human needs such as food, clothing, medical care, and safe and sanitary living

conditions.” Walker, 717 F.3d at 125 (internal quotation marks omitted).

       The second element – the “subjective” or “mental” element – varies depending on

whether a plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege

that a correction official “kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety; the official must both [have been] aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also [have] draw[n] the

inference.” Darnell, 849 F.3d at 32 (quoting Farmer, 511 U.S. at 837). A pretrial detainee must




                                                  3
              Case 1:20-cv-09482-VSB Document 9 Filed 12/17/20 Page 4 of 6




allege “that the defendant-official acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the

pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Id. at 35. The mere negligence of a

correction official is not a basis for a claim of a federal constitutional violation under § 1983.

See Daniels v. Williams, 474 U.S. 327, 335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348

(1986).

          Because the amended complaint does not contain sufficient facts to state a claim, the

Court directs Plaintiff to file a second amended complaint. Plaintiff’s second amended pleading

should allege whether Plaintiff is a pretrial detainee, which housing unit(s) he is or has been

assigned to during the relevant time period, and the specific conditions within those units that he

contends violate his constitutional rights. For example, to the extent Plaintiff asserts that

Defendants failed to comply with capacity restrictions or other precautionary measures intended

to prevent the spread of COVID-19, he should allege any facts suggesting that such failures

resulted in a substantial risk of serious harm to Plaintiff and that Defendants were deliberately

indifferent to the risk of serious harm to his safety or health. If Plaintiff names individuals as

defendants, he must allege facts regarding their personal involvement in the alleged violations of

his rights. Further, if Plaintiff is seeking release as a remedy, he must include individualized

allegations regarding the basis for such relief.

                                         LEAVE TO AMEND

          Plaintiff is granted leave to amend his complaint to detail his claims. First, Plaintiff must

name as the defendant(s) in the caption1 and in the statement of claim those individuals who


          1
        The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space


                                                    4
            Case 1:20-cv-09482-VSB Document 9 Filed 12/17/20 Page 5 of 6




were allegedly involved in the deprivation of his federal rights. If Plaintiff does not know the

name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe” in both the

caption and the body of the amended complaint.2

        In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;

        e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

        f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

        Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to



to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        2
          The naming of John Doe defendants, however, does not toll the three-year statute of
limitations period governing this action and Plaintiff shall be responsible for ascertaining the true
identity of any “John Doe” defendants and amending his complaint to include the identity of any
“John Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to
add a new claim or party after the statute of limitations period has expired, he must meet the
requirements of Rule 15(c) of the Federal Rules of Civil Procedure.


                                                    5
           Case 1:20-cv-09482-VSB Document 9 Filed 12/17/20 Page 6 of 6




relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

        Plaintiff is granted leave to file a second amended complaint that complies with the

standards set forth above. Accordingly, it is hereby:

        ORDERED that Plaintiff must submit the second amended complaint to this Court’s Pro

Se Intake Unit within sixty days of the date of this order, caption the document as a “Second

Amended Complaint,” and label the document with docket number 20-CV-9482 (VSB) (SDA).

A Second Amended Civil Rights Complaint form is attached to this order. No summons will

issue at this time.

        IT IS FURTHER ORDERED that if Plaintiff fails to comply within the time allowed, and

cannot show good cause to excuse such failure, the complaint will be dismissed for failure to

state a claim upon which relief may be granted.

        The Clerk of Court is respectfully directed to mail a copy of this order to the plaintiff and

note service on the docket.

SO ORDERED.

 Dated:    December 17, 2020
           New York, New York

                                                   Vernon S. Broderick
                                                   United States District Judge




                                                  6
